Citation Nr: 0004444	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-08 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than February 2, 
1998 for the assignment of a 30 percent disability evaluation 
for the service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to May 
1972.

This appeal arose from February 1998 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA), Regional Office (RO), which awarded a 30 percent 
disability evaluation to the veteran's service-connected 
migraine headaches, effective February 2, 1998, the date of 
receipt of the claim for benefits.


FINDING OF FACT

The veteran's claim for an increased evaluation for the 
service-connected migraine headaches was received on February 
2, 1998; the evidence of record does indicate that it was 
factually ascertainable prior to that date that an increased 
evaluation was warranted.


CONCLUSION OF LAW

Under governing law, the effective date of the award of the 
30 percent disability evaluation for the service-connected 
migraine headaches is February 11, 1997.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R.§ 3.400(o)(2), Part 4, 
including §§ 4.1, 4.2, 4.7, Code 8100 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

According to 38 C.F.R. § 3.400(o)(2) (1999), the effective 
date of an increase in compensation is the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date; otherwise, the date of receipt of the 
claim.  Servello v. Derwinski, 3 Vet. App. 196 (1992) stated 
that the Board of Veterans' Appeals (Board) must look at all 
communications that can be interpreted as a claim for an 
increased rating, as well as all the evidence of record, and 
determine the earliest date as of which, within the year 
prior to the claim, the increase in disability was 
ascertainable.

A review of the pertinent records indicates that the veteran 
was seen 6 to 8 times between from February 11, 1997, and 
October 1997 for complaints of headaches.  This disability 
picture more closely approximates that contemplated by the 30 
percent disability evaluation.  Thus, this level and amount 
of treatment suggests that entitlement to a 30 percent 
disability evaluation was factually ascertainable as early as 
February 11, 1997.  The veteran filed his claim for an 
increased disability evaluation on February 2, 1998, the date 
VA received medical evidence showing treatment for headaches.  
It was factually ascertainable that an increase in disability 
had occurred on February 11, 1997, and the veteran's claim 
was filed within a year of that date Therefore, it is found 
that entitlement to a 30 percent evaluation for the service-
connected migraine headaches was established as of February 
11, 1997.

The veteran has claimed that he should be awarded a 30 
percent disability evaluation back to December 1, 1984, the 
date his evaluation was reduced from 10 to 0 percent.  He 
claimed that he had had a nervous breakdown in 1981 and was 
unaware of any communications concerning this reduction at 
that time.  However, even assuming that the veteran had 
suffered a breakdown of some type, it is noted that he was 
able to pursue an appeal of the July 1981 reduction in his 
benefits from 30 to 10 percent all the way to the Board, thus 
suggesting an understanding of the appeals process.  
Moreover, all correspondence concerning the 1984 reduction 
was sent to the address then of record; it was not returned 
as undeliverable.  Therefore, the veteran was informed of his 
1984 reduction, which he failed to timely appeal at that 
time.  Given these facts, there is no basis upon which to 
grant an effective date of December 1984 for the award of a 
30 percent disability evaluation.  As noted above, the 
earliest date that can be assigned pursuant to the applicable 
regulations is February 11, 1997.







	(CONTINUED ON NEXT PAGE)


ORDER

An effective date of February 11, 1997 for the award of the 
30 percent disability evaluation for the service-connected 
migraine headaches is granted, subject to the laws and 
regulations pertaining to the award of monetary benefits.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

